Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued April 16, 2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 18, and 14.

However, Ogievetsky, Mangum, Chaudhri, and Billi, as disclosed in the office action issued April 16, 2021, do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 14 having the limitations of “loading, by a common dashboard runtime of an application, an asset for a first dashboard of the application from a shared data into a first dashboard instance data in a memory, wherein the asset comprises an application that queries a record store in an external system… executing, by the common dashboard runtime of the application, the application of the asset for the first dashboard thereby generating data resulting from one or more queries associated with the asset; storing…the data resulting from the one or more queries associated with the asset in a data set in the memory…tracking one or more changes made to the first dashboard…wherein the one or more changes are stored in a data state in the first dashboard; storing…the data set and the data state in a cache in response to a first selection of a second dashboard; removing…the first dashboard instance data comprising the asset and the data set from the memory in response to the first selection of the second dashboard…determining… the first dashboard was previously opened in response to a second selection for the first dashboard of the application; and loading…the data resulting from the one or more queries…from the data set in the cache into a second dashboard instance data in the memory based on determining the first dashboard was previously opened, wherein the second dashboard instance data is associated with the first dashboard,” when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes.  

For example, Ogievetsky appears to teach at least loading an asset for a first dashboard from a shared data into a first dashboard instance in memory, executing the asset for the first dashboard to generate data resulting from queries, storing data resulting from the queries in a data set in memory associated with the first dashboard, tacking changes to the first dashboard and storing them in a data state of the first dashboard, storing the data set in a cache,  removing dashboard instance data and the data set from the memory in response to selection of a second dashboard, loading the second dashboard, determining the first dashboard was previously opened in response to a second selection for the first dashboard, and loading the data resulting from the queries associated with the asset from the data set in the cache into second dashboard instance data based on determining the first dashboard was previously opened (e.g. paragraphs 0027-0029, 0038-0042, 0044, 0045, 0047).  However, Ogievetsky does not teach storing the data set in the cache in response to a first selection of a second dashboard, that the asset comprises an application that queries a record store in an external system and executing the application of the asset thereby generating data resulting from one or more queries associated with the asset, or storing the data state in the cache.  Moreover, while Ogievetsky may teach removing dashboard instance data from the memory in response to selection of a first dashboard (as cited previously with respect to paragraph 0029 such as replacing all data sets of various regions and portal pages within the interface to be replaced with new datasets according to the new business context, and changing most or all of the metric data displayed by the various portal pages), it does not disclose that the asset of the dashboard is included among the dashboard instance data which is removed from the memory (i.e. by the replacing of datasets and other elements with new datasets) and, moreover, since Ogievetsky does not teach that its asset comprises an application that queries a record store in an external system, Ogievetsky does not disclose, teach, or suggest removing the asset and the application which it comprises from the memory in response to selection of the second dashboard.
Mangum does teach storing a data set in a cache in response to a first selection of a second dashboard (e.g. paragraphs 0039, 0044).  However, Mangum generally does not disclose various elements of the independent claims relating to management of dashboards, including at least “loading, by a common dashboard runtime of an application, an asset for a first dashboard…from a shared data into a first dashboard instance in memory…compris[ing] an application that queries a record store in an external system…the shared data is shared with the plurality of dashboards; executing…the application of the asset…thereby generating data resulting from one or more queries…storing…the data…in a data set in the memory…tracking one or more changes made to the first dashboard…in the memory…stored in a data state in the first dashboard…removing…the first dashboard instance data comprising the asset and the data set from the memory in response to the first selection of the second dashboard; loading…the second dashboard…into the memory…loading…the data resulting from the one or more queries associated with the asset from the data set in the cache into a second dashboard instance data in the memory….”  For example, similar to Ogievetsky, Mangum does not disclose, teach, or suggest removing the asset and the application which it comprises from the memory in response to selection of the second dashboard.
Chaudri appears to teach that the asset comprises an application that queries a record store in an external system and executing the application of the asset thereby generating data resulting from one or more queries associated with the asset (e.g. col. 3 lines 24-28; col. 6 lines 7-9, 39-44, and 51-54; col. 8 lines 11-32; col. 14 lines 32-34; col. 15 lines 34-40; col. 17 lines 14-18; col. 18 lines 49-61; col. 19 line 37-col. 20 line 23).  However, Chaudri generally appears to not discuss switching back and forth between multiple dashboards, or managing various components associated with those dashboards in memory.  Therefore, Chaudhri also does not disclose, teach, or suggest removing the asset and the application which it comprises from the memory in response to selection of the second dashboard.
Billi generally appears to teach tracking changes to a dashboard in memory in a data state in the dashboard, and storing the data state in a cache (e.g. paragraph 0086, 0087, 0088).  However, Billi also does not disclose, teach, or suggest removing the asset and the application which it comprises from the memory in response to selection of the second dashboard.

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179